IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ALDER RUN, LLC                    : No. 78 WAL 2019
                                  :
                                  :
           v.                     : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
                                  :
RICHARD E. LUTZ, TRUSTEE, NANCY   :
M. LUTZ, TRUSTEE RHCC, LLC, JAMES :
A. STRAWSER, LESTER H. STRAWSER, :
DANIEL D. STRAWSER, EARL T.       :
STRAWSER, PALMER E. STRAWSER,     :
AMOS T. STRAWSER, KEVIN O.        :
STRAWSER, SHANE A. STRAWSER,      :
KEITH A. STRAUSER, ELROY D.       :
STRAUSER, JOSHUA E. STRAUSER,     :
DALE E. GOODLING, ANTHONY L.      :
PORTZLINE, TERRY L. ARNOLD,       :
EDWARD P. VERES, JR., ANN F.      :
VERES, RONALD R. SEILER, DEBORAH :
L. CARNS, GARETH O. WICK, AND     :
DURVIN Z. WICK                    :
                                  :
                                  :
PETITION OF: RICHARD E. LUTZ,     :
TRUSTEE                           :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.